FULMER, Acting Chief Judge.
Ainsley Andre Bond appeals his judgment and sentences for manslaughter and grand theft. Among other things, Bond challenges the constitutionality of the 1995 sentencing guidelines. We find merit to this point alone, and remand for reconsideration of sentence pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), revised by 25 Fla. L. Weekly S359 (Fla. May 4, 2000).
Bond’s offenses occurred on November 13, 1996. Because this date falls between October 1, 1995, and May 24, 1997, Bond may be entitled to relief under Heggs if the sentence imposed would be a departure sentence under the 1994 guidelines. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000) (addressing window period for Heggs issues). Thus, we remand this case to the trial court to calculate a new score-sheet. See id.
Remanded for reconsideration of sentence in accordance with Heggs.
WHATLEY, J., and SCHEB, JOHN M. (Senior) Judge.